DETAILED OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Documents
	The Chinese foreign priority document(s) 2018100597129, submitted under 35 
U.S.C. § 119 (a)-(d), was/were been received on April 11, 2019 and placed of record in the file. 
Election/Restriction

Applicant's election with traverse of Group I in the reply filed on October 21, 2020 is acknowledged.  The traversal is on the ground(s) that the restriction requirement fails both requirements of §806.05(d). Specifically, that Groups I and II do not satisfy the combination/subcombination requirement.  This is not found persuasive because Group I & Group II were restricted based on being related as process and apparatus for its practice. The Restriction set forth the claim set in each group. The first full paragraph of Page 3 erroneously compares Groups I and II a second time as combination-subcombination. This is a typographical error. All groups must be compared, and that analysis was from Groups II & III. Stated differently, the combination /subcombination requirement was from Groups II & III, not for Groups I & II (which were previously related as process and apparatus for its practice). 

Claims 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II: apparatus for controlling a water flooding failure in a fuel cell (claims 6-10) and Group III: a computer-readable storage medium having stored computer programs (claims 11-15), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 21, 2020.


Claim Rejections- 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 necessitates a pressure drop at the hydrogen side that is calculated by the formula:

    PNG
    media_image1.png
    152
    561
    media_image1.png
    Greyscale

	All values in the formula are defined except for “Le”. It is unclear whether that is the length “L” multiplied by “e”. If so, “e” needs to be defined. Alternatively, if the term is “Le” as in a different variable called “Le” it needs to be defined. An appropriate correction is required. 


Allowable Subject Matter
	 Claim 1 is allowable over the prior art of record, because the prior art is silent to a  method for controlling a water flooding failure in a fuel cell dual-stack system, wherein the fuel cell dual-stack system comprises a first stack and a second stack energized in parallel or in series, and a first flow regulating valve is disposed at a first cooling water line of the first stack and a second flow regulating valve is disposed at a second cooling water line of the second stack, wherein the method comprises: acquiring a hydrogen pressure drop reference value of the stack system in each normal working condition to obtain a control value; collecting a current pressure drop at a hydrogen side, and determining whether the current pressure drop at the hydrogen side is higher than the control value corresponding to a current normal working condition; determining a faulted stack according to voltages or currents of the first stack and the second stack if the current pressure drop at the hydrogen side is higher than the control value corresponding to the current normal working condition; reducing an opening degree of a 
	The prior art, such as Taniguchi et al. U.S. Pub. 2006/0073363, a fuel cell stack 1 with a hydrogen circulating system inlet target pressure operator 13 to manage the hydrogen pressure and power output.  See paragraphs [0033] – [0034]. 	


    PNG
    media_image2.png
    460
    620
    media_image2.png
    Greyscale

	
	However, the reference does not teach or suggest a method for controlling a water flooding failure in a flue cell dual-stack system  with separator cooling water lines with respect flow regulating valves, wherein the method requires: acquiring a hydrogen pressure drop reference value of the stack system in each normal working condition to obtain a control value; collecting a current pressure drop at a hydrogen side, and determining whether the current pressure drop at the hydrogen side is higher than the 
	Claims 2-4 are allowable based on dependency to claim 1.
 Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claim 5 would be allowable based on dependency to claim 1.












Conclusions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722